Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling et al. (U.S. Patent No. 10,429,838) in view of Yu et al. (U.S. Patent Publication No. 2015/0339931).
Regarding claim 1, Sterling et al. teaches a system, comprising: a target location for receiving an unmanned aerial vehicle (UAV); a plurality of sensors configured to determine a position or orientation of the UAV at different altitudes above the target location; and a processor and memory for storing executable instructions, the processor executing the instructions to: (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more propellers, one or more rotors (such as used with helicopters), and/or the like.) The communication device 110 may be an antenna, transceiver, radio, camera, and/or the like that is configured to receive and transmit wireless communication signals. The position sensor 112 may be a navigational device, such as a global positioning system (GPS) device, that is configured to detect and determine a position of the UAV in relation to a destination, for example.") determine which of a plurality of operational zones the UAV is operating within, each of the plurality of operational zones being associated with a range of altitudes, wherein the UAV passes through the plurality of operational zones in a sequential manner to land on the target location; (Col. 4; ll. 24-31, See "For example, in the normal operation mode, the UAV 102 flies and navigates towards the destination according to a flight plan. As the UAV 102 enters a regulated airspace in relation to the destination, the UAV 102 switches form the normal operating mode to a landing mode. The landing mode 30 includes landing instructions for a landing sequence into a landing zone at the destination.") but fails to teach determine when an error has occurred when the UAV is passing through one of the plurality of operational zones; and determine, in response to the error, an instruction to the UAV to retreat from a current operational zone of the plurality of operational zones to an outer operational zone of the plurality of operational zones.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches determine when an error has occurred when the UAV is passing through one of the plurality of operational zones; (Par. 0140, See "In some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone.") and determine, in response to the error, an instruction to the UAV to retreat from a current operational zone of the plurality of operational zones to an outer operational zone of the plurality of operational zones (Par. 0137, See "For example, the UAV may only be able to fly away from the flight-restricted region, may only be able to fly to a particular altitude, or have a limited period of time for which the UAV may fly. If the UAV falls within the third flight-restricted proximity zone, the UAV may or may not be able to take off. For example, if the UAV is within 5.06 miles of the airport, the UAV may provide an alert to the user about the proximity to the airport. Distance, bearing, airport name, type of facility, or other information may be provided in the alert to the user. The alert may be provided to the user when the UAV is within 5.06 miles of the airport but outside 5 miles. In another example, the alert may be provided if the UAV is within 5.06 miles, and may be combined with other take-off responses or provided on its own. This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region.).
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the error determination and retreating of the UAV within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the claimed 
Regarding claim 2, Sterling et al. teaches the system according to claim 1, wherein the sensors are each configured to sense a distance between the UAV to the target location, each of the sensors being configured for use at different altitudes. (Col 3; ln, 54 & ll. 61-65, See "a position sensor 112" & "The position sensor 112 may be a navigational device, such as a global positioning system (GPS) device, that is configured to detect and determine a position of the UAV in relation to a destination, for example.")
Regarding claim 3, Sterling et al. teaches the system according to claim 1, wherein a first portion of the plurality of sensors are associated with a highest altitude operational zone which includes at least one of global positioning, real time kinematic, dead reckoning, barometer, or combinations thereof, and wherein a second portion of the plurality of sensors are associated with a first intermediate altitude operational zone including at least one of sonar, ultrasound, light detection and ranging, or combinations thereof, the second portion of the plurality of sensors being configured to allow the UAV to avoid static obstacles near the target location. (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more propellers, one or more rotors (such as used with helicopters), and/or the like.) The communication device 110 may be an antenna, transceiver, radio, camera, and/or the like that is configured to receive and transmit wireless communication signals. The position sensor 112 may be a navigational device, such as a global positioning system (GPS) device, that is configured to detect and determine a position of the UAV in relation to a destination, for example." & Col 6; ll. 50-52, See "the UAV 102 may include a signal sensor 113 (such as an ultrasound, infrared, laser, or other such sensor)")
Regarding claim 4, Sterling et al. teaches the system according to claim 3, wherein a third portion of the plurality of sensors are associated with a second intermediate altitude operational zone which includes at least one of a camera, light detection and ranging, or combinations thereof, the third portion of the plurality of sensors being configured to allow the UAV to avoid dynamic obstacles near the target location. (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more propellers, one or more rotors (such as used with helicopters), and/or the like.) The communication device 110 may be an antenna, transceiver, radio, camera, and/or the like that is configured to receive and transmit wireless communication signals. The position sensor 112 may be a navigational device, such as a global positioning system (GPS) device, that is configured to detect and determine a position of the UAV in relation to a destination, for example.” & Col. 4, ll. 63-67; See “Further, a landing sequence may differ for different UAVs 102 based on UAV traffic in relation to a destination. For example, if numerous UAVs 102 are proximate to the destination, the landing sequence for each UAV 102 may include different holding patterns.”) The other UAVs act as dynamic obstacles near the target location and the sensors on the UAV prevents collisions with other UAVs. 
Regarding claim 5, Sterling et al. teaches the system according to claim 4, wherein a fourth portion of the plurality of sensors are associated with a lowest altitude operational zone and configured to ensure that the UAV is oriented directly above the target location. (Col. 2; ll. 4-18, See "The landing instructions may be stored in an operational control unit of the UAV. The UAV may include a signal sensor that is configured to detect a signal from the landing coordination control unit. Certain embodiments of the present disclosure provide a method for landing an unmanned aerial vehicle (UAV) at a destination. The method includes using a landing coordination control unit to switch the UAV from a normal operating mode to a landing mode in response to the UAV entering a regulated airspace in relation to the destination. The normal operating mode includes normal instructions for flying and navigating to the destination. The landing mode includes landing instructions for a landing sequence into a landing zone at the destination.")
Regarding claim 7, Sterling et al. teaches the system according to claim 1, wherein the target location has a sidewall that is angled or concave to guide the UAV into a center of the target location. (Col. 5, ll. 14-25; See "A regulated airspace 204 is defined at the destination 202 above and around the landing zone 200. The regulated airspace 204 may be a hemispherical volume of space. For example, the regulated airspace 204 may be defined by a radial distance r from a center of the landing zone 200. The radial distance r may be 200 feet, for example. It is to be understood that 200 feet is merely a non-limiting example. The radial distance r may optionally be greater or less than 200 feet (such as 1 mile or 50 feet). Also, optionally, the regulated airspace 204 may be shaped other than a hemisphere. For example, the regulated airspace 204 may be cylindrical or conical.")
Regarding claim 8, Sterling et al. fails to teach a landing assistance mechanism comprising at least one of duct fans or air nozzles that direct the UAV into contact with the target location.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches a landing assistance mechanism comprising at least one of duct fans or air nozzles that direct the UAV into contact with the target location. (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft (e.g., airplane, gliders), rotary-wing aircraft (e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.)
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the landing assistance mechanism having air nozzles within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the 
Regarding claim 9, Sterling et al. teaches a system, comprising: an unmanned aerial vehicle (U AV) configured to operate in a plurality of operational zones, each of the plurality of operational zones being associated with a range of altitudes, the UAV comprising a plurality of sensors, the UAV comprising a controller, a processor and memory for storing executable instructions, the processor executing the instructions to: (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more propellers, one or more rotors (such as used with helicopters), and/or the like.) The communication device 110 may be an antenna, transceiver, radio, camera, and/or the like that is configured to receive and transmit wireless communication signals. The position sensor 112 may be a navigational device, such as a global positioning system (GPS) device, that is configured to detect and determine a position of the UAV in relation to a destination, for example.") cause the UAV to pass through the plurality of operational zones in a sequential manner from a highest altitude operational zone to a lowest altitude operational zone to land on the target location; (Col. 4, ll. 51-62; See "The landing sequence provides a coordinated, controlled landing of the UAV 102. For example, the landing sequence may cause the UAV 102 to initiate a holding pattern at a particular altitude (such as 100 feet) for a predetermined time (such as 30 seconds), after which the UAV may descend to a lower altitude (such as 50 feet) for a predetermined time (such as 20 seconds), before an approach and landing at a landing zone at the destination. The landing sequence may include additional, less, and/or different holding patterns (or no holding patterns) for longer or shorter periods than indicated. It is to be understood that the landing sequence noted is merely a non-limiting example.") but fails to teach determine when an error has occurred when the UAV is passing through one of the plurality of operational zones; and cause, in response to the error, the UAV to retreat from a current operational zone of the plurality of operational zones to a higher-altitude operational zone of the plurality of operational zones.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches determine when an error has occurred when the UAV is passing through one of the plurality of operational zones; (Par. 0140, See "In some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone.") and cause, in response to the error, the UAV to retreat from a current operational zone of the plurality of operational zones to a higher-altitude operational zone of the plurality of operational zones. (Par. 0137, See "For example, the UAV may only be able to fly away from the flight-restricted region, may only be able to fly to a particular altitude, or have a limited period of time for which the UAV may fly. If the UAV falls within the third flight-restricted proximity zone, the UAV may or may not be able to take off. For example, if the UAV is within 5.06 miles of the airport, the UAV may provide an alert to the user about the proximity to the airport. Distance, bearing, airport name, type of facility, or other information may be provided in the alert to the user. The alert may be provided to the user when the UAV is within 5.06 miles of the airport but outside 5 miles. In another example, the alert may be provided if the UAV is within 5.06 miles, and may be combined with other take-off responses or provided on its own. This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region.)
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the error determination and retreating of the UAV within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al. and Yu et al.
Regarding claim 11, Sterling et al. teaches the system according to claim 9, wherein the plurality of sensors comprises a global positioning sensor for a first operational zone of the plurality of operational zones, a radio beacon for a second operational zone of the plurality of operational zones, an optical sensor for a third operational zone of the plurality of operational zones, and a laser sensor for a fourth operational zone of the plurality of operational zones. (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more propellers, one or more rotors (such as used with helicopters), and/or the like.) The communication device 110 may be an antenna, transceiver, radio, camera, and/or the like that is configured to receive and transmit wireless communication signals. The position sensor 112 may be a navigational device, such as a global positioning system (GPS) device, that is configured to detect and determine a position of the UAV in relation to a destination, for example.")
Regarding claim 13, Sterling et al. teaches the system according to claim 11, further comprising: receiving control and correction messages from a controller of the target location when the UAV is in the fourth operational zone; and repositioning the UAV according to the control and correction messages. (Col. 6, ll. 50-67; See "Referring again to FIG. 1, in at least one embodiment, the UAV 102 may include a signal sensor 113 (such as an ultrasound, infrared, laser, or other such sensor), which may be configured to detect corresponding signals output by the monitoring station 104. For example, when the UAV 102 enters the regulated airspace 204, the UAV 102 switches to the landing mode, and activates the signal sensor 113 to scan for and detect signals output by the monitoring station 104. Until the UAV 102 receives the signals output by the monitoring station 104, the UAV 102 may be in a holding pattern. The signal(s) output by the monitoring station 104 may include the instructions for a landing sequence. In response to the UAV 102 receiving the signal(s) from the monitoring station 104, the UAV 102 may then initiate a landing sequence based on the received instructions. Optionally, the UAV 102 may not include the signal sensor 113, but instead may be in communication with the landing coordination control unit 114 as described herein.)
Regarding claim 14, Sterling et al. fails to teach wherein the controller determines that an error has occurred when the controller determines that horizontal or vertical movement of the UAV within one of the plurality of operational zones has exceeded a threshold.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches wherein the controller determines that an error has occurred when the controller determines that horizontal or vertical movement of the UAV within one of the plurality of operational zones has exceeded a threshold. (Pars. 0134-0136; See "In some implementations the third flight-restricted proximity zone 240c may extend from a ground level upwards indefinitely, or beyond a height at which the UAV can fly. When a UAV enters any portion of a spatial region 250c above the ground, a third flight response measure may be initiated. Any numerical value used to describe the dimension of the first, second, and/or third flight-restricted proximity zones are provided by way of example only and may be interchanged for any other distance threshold value or dimension as described elsewhere herein. Similarly, flight ceilings may be located in none, one, two, or all three flight-restricted proximity zones and may have any altitude value or configuration as described elsewhere herein. When the UAV is within the third flight-restricted proximity zone, the UAV may alert the user via any method described elsewhere herein. Such alerts may be provided in combination with other flight response measures or alone.")
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the error determination and movement of the UAV within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al. and Yu et al.
Regarding claim 15, Sterling et al. teaches guiding an unmanned aerial vehicle (UAV) through each of the plurality of operational zones to land the UAV on the target location using sensors, wherein the sensors are configured to sense a distance between the UAV to the target location or an orientation between the UAV and the target location, wherein portions of the sensors are configured for use at different altitudes; (Col. 4, ll. 51-62; See "The landing sequence provides a coordinated, controlled landing of the UAV 102. For example, the landing sequence may cause the UAV 102 to initiate a holding pattern at a particular altitude (such as 100 feet) for a predetermined time (such as 30 seconds), after which the UAV may descend to a lower altitude (such as 50 feet) for a predetermined time (such as 20 seconds), before an approach and landing at a landing zone at the destination. The landing sequence may include additional, less, and/or different holding patterns (or no holding patterns) for longer or shorter periods than indicated. It is to be understood that the landing sequence noted is merely a non-limiting example.") but fails to teach establishing a plurality of operational zones, each of the plurality of operational zones being associated with a range of distances from a target location; and determining an error for the UAV during landing, wherein the UAV retreats to an operational zone having a greater distance than a current operational zone when the error is determined.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches establishing a plurality of operational zones, each of the plurality of operational zones being associated with a range of distances from a target location; (Par. 120; See "FIG. 3 provides an additional example of a plurality of flight-restricted region proximity zones 240a, 240b, 240c, in accordance with an embodiment of the invention. A flight restricted region 230 may be provided. As previously described, the location of the flight-restricted region may be represented by a set of coordinates (i.e., point), area, or space. One or more flight-restricted proximity zones may be provided around the flight-restricted region.") and determining an error for the UAV during landing, wherein the UAV retreats to an operational zone having a greater distance than a current operational zone when the error is determined (Par. 0140; See "In some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone." & Par. 0137; See "For example, the UAV may only be able to fly away from the flight-restricted region, may only be able to fly to a particular altitude, or have a limited period of time for which the UAV may fly. If the UAV falls within the third flight-restricted proximity zone, the UAV may or may not be able to take off. For example, if the UAV is within 5.06 miles of the airport, the UAV may provide an alert to the user about the proximity to the airport. Distance, bearing, airport name, type of facility, or 
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the establishing of operational zones,  error determination, and retreating of the UAV within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al. and Yu et al.
Regarding claim 17, Sterling et al. fails to teach wherein determining the error includes determining that horizontal or vertical movement of the UAV within one of the plurality of operational zones has exceeded a threshold.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches wherein determining the error includes determining that horizontal or vertical movement of the UAV within one of the plurality of operational zones has exceeded a threshold. (Par. 0140; See "In some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone." & Par. 0137; See "For example, the UAV may only be able to fly away from the flight-restricted region, may only be able to fly to a particular altitude, or have a limited period of time for which the UAV may fly. If the UAV falls within the third flight-restricted proximity zone, the UAV may or may not be able to take off. For example, if the UAV is within 5.06 miles of the airport, the UAV may provide an alert to the user about the proximity to the airport. Distance, bearing, airport name, type of facility, or other information may be provided in the alert to the user. The alert may be provided to the user when the UAV is within 5.06 miles of the airport but outside 5 miles. In another example, the alert may be provided if the UAV is within 5.06 miles, and may be combined with other take-off responses or provided on its own. This may provide 
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the error determination and retreating of the UAV within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al. and Yu et al.
Regarding claim 18, Sterling et al. teaches wherein the plurality of operational zones are defined by a cylinder having a height component that corresponds to the range of altitudes and a  width component that corresponds to a diameter measured from a central axis of the target location. (Col. 5, ll. 14-25; See "A regulated airspace 204 is defined at the destination 202 above and around the landing zone 200. The regulated airspace 204 may be a hemispherical volume of space. For example, the regulated airspace 204 may be defined by a radial distance r from a center of the landing zone 200. The radial distance r may be 200 feet, for example. It is to be understood that 200 feet is merely a non-limiting example. The radial distance r may optionally be greater or less than 200 feet (such as 1 mile or 50 feet). Also, optionally, the regulated airspace 204 may be shaped other than a hemisphere. For example, the regulated airspace 204 may be cylindrical or conical.")
Sterling et al. fails to teach a plurality of operational zones and instead teaches a single operational zone but it would be obvious to use the teachings within Sterling et al. to apply a plurality of operational zones with a reasonable expectation of success because multiple operational zones were well known before the effective filing date of the claimed invention. Further evidence for multiple operational 
Regarding claim 19, Sterling et al. teaches the method according to claim 15, wherein guiding the (UAV) into each of a plurality of operational zones to land the UAV on a target location using the sensors comprises: guiding the UAV through a first of the plurality of operational zones using global positioning signals; (Col. 4, ll. 51-62; See "The landing sequence provides a coordinated, controlled landing of the UAV 102. For example, the landing sequence may cause the UAV 102 to initiate a holding pattern at a particular altitude (such as 100 feet) for a predetermined time (such as 30 seconds), after which the UAV may descend to a lower altitude (such as 50 feet) for a predetermined time (such as 20 seconds), before an approach and landing at a landing zone at the destination. The landing sequence may include additional, less, and/or different holding patterns (or no holding patterns) for longer or shorter periods than indicated. It is to be understood that the landing sequence noted is merely a non-limiting example.") guiding the UAV through a second of the plurality of operational zones using radio signals; guiding the UAV through a third of the plurality of operational zones using optical signals; and guiding the UAV through a fourth of the plurality of operational zones using laser signals. (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such Further, a landing sequence may differ for different UAVs 102 based on UAV traffic in relation to a destination. For as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more 
Sterling et al. fails to teach a plurality of operational zones and instead teaches a single operational zone but it would be obvious to use the teachings within Sterling et al. to apply a plurality of operational zones with a reasonable expectation of success because multiple operational zones were well known before the effective filing date of the claimed invention. Further evidence for multiple operational zones within the UAV art can be found within Yu et al. ((Fig 2, Par. 0111; See "FIG. 2 shows an example of a plurality of flight restricted region proximity zones 220A, 220B, 220C, in accordance with an embodiment of the invention. A flight restricted region 210 may be provided. The location of the flight-restricted region may be represented by a set of coordinates (i.e., a point), area, or space. One or more flight restricted proximity zones may be provided around the flight restricted region.") therefore it would be obvious to try and apply a plurality of operational zones to Sterling et al. before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al.
Regarding claim 20, Sterling et al. fails to teach further comprising utilizing control and correction messages when the UAV is in any of the third or fourth of the plurality of operational zones, the control and correction messages being used to adjust the orientation of the UAV through a change of at least one of a horizontal or a vertical position of the UAV relative to the target location.
Yu et al. makes up for the deficiencies in Sterling et al. Yu et al. teaches further comprising utilizing control and correction messages when the UAV is in any of the third or fourth of the plurality of operational zones, the control and correction messages being used to adjust the orientation of the UAV through a change of at least one of a horizontal or a vertical position of the UAV relative to the target location. (Par. 0137, See "For example, the UAV may only be able to fly away from the flight-restricted region, may only be able to fly to a particular altitude, or have a limited period of time for which the UAV may fly. If the UAV falls within the third flight-restricted proximity zone, the UAV may or may not be able to take off. For example, if the UAV is within 5.06 miles of the airport, the UAV may provide an alert to the user about the proximity to the airport. Distance, bearing, airport name, type of facility, or other information may be provided in the alert to the user. The alert may be provided to the user when the UAV is within 5.06 miles of the airport but outside 5 miles. In another example, the alert may be provided if the UAV is within 5.06 miles, and may be combined with other take-off responses or provided on its own. This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region.)
Sterling et al. and Yu et al. are both directed to flight control systems for UAVs and are obvious to combine because Sterling et al. is improved with the error determination and changing of position of the UAV within Yu et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al. and Yu et al.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling et al. (U.S. Patent No. 10,429,838) in view of Yu et al. (U.S. Patent Publication No. 2015/0339931) in further view of Speasl et al. (U.S. Patent Publication No. 2016/0364989).
Regarding claim 6, Sterling et al. and Yu et al. fail to teach a landing assistance mechanism comprising one or more magnets disposed on the target location that cooperate with one or more UAV magnets disposed on the UAV.
Speasl et al. makes up for the deficiencies in Sterling et al. and Yu et al. Speasl et al. teaches a landing assistance mechanism comprising one or more magnets disposed on the target location that cooperate with one or more UAV magnets disposed on the UAV. (Par. 0049; See "The base module 100 may include sensors for locating a nearby UAV 100 such as a GPS receiver, one or more radar detectors, one or more sonar detectors, one or more laser rangefinders, and one or more cameras of any of the types 
Sterling et al., Yu et al., and Speasl et al. are directed to flight control systems for UAVs and are obvious to combine because Sterling et al. and Yu et al. are improved with the magnets on the landing mechanism and UAV to provide additional landing/takeoff assistance within Speasl et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al., Yu et al., and Speasl et al.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling et al. (U.S. Patent No. 10,429,838) in view of Yu et al. (U.S. Patent Publication No. 2015/0339931) in further view of Dunn et al. (U.S. Patent No. 9,964,951).
Regarding claim 12, Sterling et al. and Yu et al. fail to teach wherein the optical sensor comprises a camera that senses a fiducial marker on the target location. 
Dunn et al. makes up for the deficiencies in Sterling et al. and Yu et al. Dunn et al. teaches wherein the optical sensor comprises a camera that senses a fiducial marker on the target location. (Col. 2, ll. 32-66; See “To illustrate, consider an example of a UAV configured to deliver items offered at an electronic marketplace to a customer-designated location within one or more of a residential neighborhood or an industrial, commercial, or rural zone. The UAV may use GPS data to, for instance, autonomously between two locations to complete a delivery. In certain situations, the GPS data may become unreliable (e.g., the UAV may go to some spotty GPS coverage area) and/or its accuracy may become unacceptable (e.g., a thirty feet accuracy, whereas the desired accuracy may be less than three feet). The UAV may also use inertial guidance data from various sensors. However, the accuracy of these sensors may become unacceptable over time and/or various environmental conditions (e.g., wind, atmospheric pressure, etc.) may impact the data reliability. In such situations, the UAV may rely on fiducials installed as waypoints along the route between the two locations. Each fiducial may include a two-dimensional barcode encoding 
Sterling et al., Yu et al., and Dunn et al. are directed to flight control systems for UAVs and are obvious to combine because Sterling et al. and Yu et al. are improved with the use of the fiducial markers which provide additional landing/takeoff assistance within Dunn et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sterling et al., Yu et al., and Dunn et al.
Allowable Subject Matter
Claims 10 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-6:00pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, 
Art Unit 3661  
3/17/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661